           Case 1:20-cv-07385-RA Document 10 Filed 11/05/20 Page 1 of 1

                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 11-5-20

 MORDECHAI LOW,

                                Plaintiff,

                         v.                                       20-CV-7385 (RA)

 EQUIFAX INFORMATION SERVICES,                                         ORDER
 LLC,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that this case has been settled in principle and that the

parties are in the process of finalizing a settlement agreement. Accordingly, it is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the

action is made within thirty (30) days. Any application to reopen this action must be filed within

thirty (30) days of this order, and any application filed thereafter may be denied solely on that

basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement agreement,

the terms of the agreement must be placed on the public record and “so ordered” by the Court

within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir.

2015).

SO ORDERED.
Dated:      November 5, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
